Order dated August 7, 1967 is unanimously reversed, on the law and the facts, with $30 costs and disbursements to respondent-appellant, the stay of arbitration vacated, and the parties directed to arbitrate. The agreement containing the arbitration clause was signed by respondent-appellant and Moss, and its effectiveness as a contract between them was not impaired by the reference to the prospective formation of a new company. Whether the new company, when formed, was intended to be substituted for Moss is a matter for-the arbitrators to determine, as is the claim by Moss that in any event he undertook no personal obligation in connection with the watch transactions or that, if he did, he was relieved of it by respondent-appellant’s alleged default in delivery. Concur — Botein, P. J., Steuer, Capozzoli, McGivern and Macken, JJ.